 LOCAL UNIONNO. 113, LABORERS233Local Union No. 113, LaborersInternational Unionof North America, AFL-CIO'andMiller BrewingCompany and Local Union No. 9, of theInterna-tionalUnion of United Brewery, Flour, Cereal,Malt, Yeast, Soft Drink and Distillery Workers ofAmerica, AFL-CIO. Case 30-CD-15June 30, 1970DECISION AND DETERMINATION OFDISPUTEDuring the past calendar year, a typical period, itmade purchases directly in interstate commercefrom points located outside the State of Wisconsinin an amount in excess of $50,000, and made salesof goods and materials directly in interstate com-merce in an amount in excess of $50,000 to pointslocatedoutside the State of Wisconsin. Ac-cordingly, we find, that the Employer is engaged incommerce within the meaning of Section 2(6) and(7) of the Act and that it will effectuate the policiesof the Act to assert jurisdiction herein.BY MEMBERSFANNING,BROWN,AND JENKINSThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended,follow-ing a charge filed by Miller Brewing Company,hereinafter called Miller or Employer, alleging thatLocal Union No. 113, Laborers International Unionof North America,AFL-CIO, hereinafter calledLaborers,had violated Section 8(b)(4)(D) of theAct. A hearing was held pursuant to notice at Mil-waukee,Wisconsin, on March 3,April 28,May 6and 19,and July 24,1969, before Hearing OfficerWallace Taine.The Employer,the Laborers, andLocal Union No. 9, of the International Union ofUnited Brewery,Flour,Cereal,Malt, Yeast, SoftDrinkandDistilleryWorkersofAmerica,AFL-CIO,hereinafter called Brewery Workers, ap-peared at the hearing and were afforded full oppor-tunity to be heard,to examine and cross-examinewitnesses,and to adduce evidence bearing on the is-sues.'The Laborers and Brewery Workers havefiled briefs with the Board.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connec-tion with this case to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and arehereby affirm 1 ed.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESS OF THE COMPANYMiller Brewing Company is a Wisconsin corpora-tion engaged in the manufacture and sale of beer.the name appears as amended at the hearingeAlthough neither the Employer's charge nor the notice of hearing inthis 10(k) proceeding named the Brewery Workers as a charged party, weconclude that they should he bound by this Decision as though they were acharged party rho Brewery Workers not only appeared at the hearing, andlitigated and filed a brief with respect to the disputed work set forth in theEmployer's charge and notice of hearing, but also raised issues regardingother work not included in the Employer's charge which were fully litigatedand briefed The Brewery Workers indicated at the hearing that unless itsclaims for work assignments were satisfied it would engage in economicpressure to obtain the work At this time, the Employer also indicated his11.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated,and we find, that theLaborersand Brewery Workers are labor organiza-tions within the meaning of Section2(5) of the Act.III.THE DISPUTEA. Background and Factsof theDisputeThe situs ofthis work dispute is at Miller BrewingCompany'smain brewery in Milwaukee,Wisconsin.At this brewery, which covers several blocks andencompasses 50 buildings, Miller employs about2,000 people.The majorityof these employees,about 1,200, arerepresentedby Lcal 9 of theBrewery Workers. However,specialized groups ofemployees are represented by other unions;i.e., theCarpenters, the Machinists,and the Laborers.Local 9of the Brewery Workers has representedMiller employees since the 1930's. One of thegroups of employees represented by Local 9 of theBrewery Workers and covered by a negotiated con-tract are employees in the general trucking depart-ment.The general trucking department is dividedinto three divisions:yard,garage, and trucking.Between 125 and 175 employees work in this de-partment,although many are assigned to other de-partments at the brewery. The work to be per-formed by the general trucking department, ac-cording to the terms of the contract,is governed bya "work list."Themost recent"work list"negotiated between Miller and the Brewery Wor-kers is dated October 31, 1955.Local 113 of the Laborers,like the Brewerywillingness to have the Board decide the additional disputed job assign-ments not mentioned in the Notice of Hearing It was further understoodamong the parties that none of the work assignment disputes, namely, thoseincluded in the Employer's charge as well as those raised by the BreweryWorkers at the hearing, could be resolved without a settlement of all of thework in dispute Consequently, it is incumbent upon the Board, fulfillingthe intent of Section 10(k) of the Act, to make a determination withrespect to all the disputed work which the parties have fully litigated in thisproceeding and to hind the Brewery Workers as well as the Laborers by ourdetermination184 NLRB No. 27 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDWorkers,negotiates a master contractwith the"Brewery Proprietors,"including Miller Brewery,for theMilwaukee,Wisconsin,area.However noseparate agreement applicable only to Miller em-ployees is negotiated. At present Miller employsbetween six and eight members of the Laborers.The present work dispute between employees inthe general trucking department represented by theBrewery Workers and the members of the Laborersemployed at the brewery, hereinafter referred to asthe laborers group, began when general truckingdepartment employees filed grievances claimingthatwork was being performed by the laborersgroup which should be performed by them. Themost notable grievance setting forth this contentionwas filed on September 25, 1968, with the BreweryWorkers claiming that the Employer was violatingpart VI, article 1, of the present labor agreementwith theBreweryWorkers andthe supplemental"work list"mentionedabove.But no specificreference to any work in issue was made. In sub-sequentmeetings it was agreed that the Unionshould give the Employer a bill of particulars re-garding the September grievance. On December 3,1968, the Brewery Workers, at a meeting with theEmployer, presented a list of some 14 assignmentswhich it claimed were wrongfully assigned byMiller.The Employer on December 11, 1968,made a determination with regard to the challengedassignments.With respect to those assignments nowin issuethe Employer determined that the transpor-tation of tank tubes, beer cocks, and hose couplingsto repair areas should be done exclusively bygeneral trucking workers, whereas the transporta-tion of beer pumps and hop carts to and fromrepair locations should continue to be done by thelaborers group. It was also the Employer's positionthat the hauling of 2 by 2 lumber for usein storinghop bales and the transporting of yeast boxes at alltimes should now be done by general trucking wor-kers rather than the laborers group. Finally the Em-ployer found no reason to change prior laborersgroup assignments to handle the movement of jani-torial supplies as well as gloves and boots to the cel-lars, the hauling of rubbish from the administrationbuilding and Miller Inn, and the hauling of hopcarts and beer pumps for repair. A the December11meeting, during which the Employer made hisallocation of work, only the Brewery Workers waspresent.The Employer promptly began to put the new' In order to simplify the discussion, "work dispute" refers in this deci-sion to all the tasks involved in this dispute, and "job"will be used to referto a particular task included in the overall "work dispute "'the record reveals, as the Brewery Workers brief points out, that theLaborers attorney conceded at the hearing that the movement of tankwork assignments into effect. On January 8, 1969,counsel for the Laborers sent a letter to Millerclaiming that work which had traditionally beendone by the laborers group was now being shiftedto the general trucking department employees. TheLaborers demanded that the Company cease suchaction and, if it did not, the Laborers was preparedto enforce this demand with direct economic actionagainst the Employer. On January 14, 1969, theMiller BrewingCompany fileda complaint with theNational Labor Relations Board claiming that theLaborers was violating Section 8(b)(4)(D) of theAct.B.The Work in DisputeThe work over which this dispute is centered, asset forth inthe notice of hearing,involves the"moving of tank tubes,beer cocks and hosecouplings, yeast boxes, lumber for hop bales, andtap service material, and loading of motors in needof repair." However, at the time of hearing, thework in dispute was considerably altered to includea number of additional matters and to delete cer-tainof theitemslistedabove.At the hearing,BreweryWorkers challenged certainassignmentsmade to Laborers and threatened direct economicaction to obtain that work for its members. Theseadditional disputedassignmentsare the hauling ofbeer pumps and hop carts to repair shops, theremoval of rubbish from Miller Inn and the ad-ministrationbuilding area, and the hauling ofgloves,boots, and janitorial supplies from thegeneral receiving area to the fermenting and finish-ing cellars. The Laborers withdrew the claim to themoving of tap service material before the beginningof the hearing. During the course of the hearing theparties resolved the disputed "loading of motors inneed of repair."Each of the disputed jobs' is not specifically re-lated to the others thereby making generalizationdifficult and requiring a job-by-job analysis. All thejobs, though, relate to some kind of hauling or cart-ing.A number of the disputed jobs involve the haul-ingor equipment in need of repair from theproduction area to the maintenance shops.1.Hauling tank tubes,4 beer cocks, and hosecouplings for repair: Tank tubes, sometimes calledbazooka, are long rods with a cleaning apparatusattached to one end. They are inserted into thetubes is not in issue However, the Laborers,in its briefs,has again put themovement of tank tubes into issue Inasmuch as the record reveals suffi-cient information regarding the use and repair procedures of tank tubes, weshall make a determination of which group of employees are entitled to dothis job LOCAL UNIONNO. 113, LABORERS235beer tanks for cleaning corners and out-of-the-wayareas. Beer cocks are a type of valve or plug usedthroughout the production process to control theflow of "fluid." Hose couplings are the connectiveapparatus between hoses and beer cocks or othertypes of valves. Both beer cocks and hose couplingsare frequently in need of repair or cleaning due tocorrosion. They are stored in barrels which whenfilledare taken to the machine shop where thecleaning and repair are performed.2.Hauling portable beer pumps for repair: Thereare two types of pumps: stationary and portable.The portable pumps are mounted on a cart-like as-sembly and are wheeled from location to locationwhen needed in the production area. There are esti-mated to be between 30 and 40 of these pumps inuse.When repair is required, they are wheeled bythe production employee to the production arealoading dock, from which they are transported tothemachine shop, and when repaired they arereturned to this dock. The stationary beer pumps,as the name implies, are nonmovable pumps con-siderably larger and heavier than the portablepumps. When these pumps must be hauled to therepair shop it requires the services of the laborersgroup to move them from their location in theproduction area to the machine shop. The haulingof the light portable pumps from the productionarea loading dock to the machine shop and back isnow in issue.3.Hauling of hop carts for repair: A hop cart isabout 3 or 4 feet square, about 5 or 6 feet high, andmounted on four roller castors.When theprocessing of the hops has been finished at building50, the "spent" hops are dumped into these cartsand then the carts are pushed by the productionemployees to refuse receptables when the "spent"hops are dumped. Frequently these hop cartsrequire repair.According to Janowiak, generalmaintenance superintendent and staff engineer forMiller, of the 30 to 40 hop carts used by the Com-pany about 2 or 3 per week require repair Againthe issue is who shall transport the hop carts fromthe dock area near building 50 to the carpentershop where the necessary repairs are to be made,and then back to the production area.Besides the hauling of the above items for repaircertain other types of carting and hauling are alsoin dispute.4.Hauling "new" and "old" yeast boxes: A yeastbox is a 2-foot high, 18-inch square corrugatedcardboard box lined with styrofoam. Into each boxat the Milwaukee brewery is placed a tin containingyeast.These boxes are then shipped to the Em-ployer's other production facilities in California andTexas where the yeast is used in the productionprocess.The Employer began to use these yeastboxes in the early part of 1966. At first there wereonly a few boxes used each week but now a con-siderable number are used'dunng the course of theweek. All of the yeast boxes initially were "new"but as time went on the Employer began to havethe "old" yeast boxes reshipped on railroad carsback to its Milwaukee operations where they arereused.At issue in the hauling of "new" yeast boxes isthe movement of these initially flat, broken downboxes from the warehouse area to the carpentershop where they are assembled and then thecartage of the assembled "new" yeast boxes tobuilding 15-45, where the boxes are stored and theyeast inserted into the box. The work of insertingthe yeast into the box and the subsequent transport-ing of the filled yeast boxes is admittedly done byemployees represented by the Brewery Workers.Also at issue is the movement of certain "old"yeast boxes in need of repair from the building15-45 area to the carpenter shop and back again.As mentioned above, the empty yeast boxes arereturned by rail to the Miller premises where theyare unloaded and delivered to building 15-45.Although at first all these used boxes were broughtover to the carpenter shop, the procedure now is tohave a carpenter go directly to where the boxes arestored in building 15-45 and make on-the-spotrepairs if necessary. However,in certain instances,some of the badly damaged yeast boxes have beensentto the carpenter shop. At present approximate-ly 80 percent of the yeast boxes now used to shipthe yeast from Milwaukee to the Employer's otherlocationsare "old" yeast boxes.5.Hauling of 2 by 2 lumber used in hop balesstorage:On infrequent occasions the Carpentersare requested to cut 2 by 4 lumber to 2 by 2 size tobe used in separating hop bales during storage;2 by 2 lumber is rarely needed for this purposebecause the lumber is continually reused in thestorage area. In 1968, the year prior to the Em-ployer's assignment, there is testimony of only oneinstance in which such lumber was requested.Other than this single instance, no witness offeredtestimony of any other occasion when similar workhad been performed, possibly because of the longinterval between requests. The work in issue here iswho shall do the hauling of these pieces of 2 by 2lumber from the carpenter shop to the area wherehop bales are stored.6Removal of rubbish from Miller Inn and theadministrationbuilding-An employee using aflatbed truck drives to the rear of these buildingswhere he picks up the trash which has been placedin plastic bags. He then drives the truck over to the 236DECISIONSOF NATIONALLABOR RELATIONS BOARDtrash disposal area where he disposes of the plasticbags. The issue here is who should be assigned todrive the vehicle when moving the rubbish.7.The assignment of the movement of glovesand boots from receiving area to the finishing andfermenting cellars and the movement of janitorialsupplies from receiving area to the finishing andfermenting cellars is the subject of the final groupof jobs involved in this dispute.C.TheContentionsof thePartiesAlthough the parties have made contentions re-garding each of the jobs, as explained above, theirarguments are based upon one or two key theories.Basically, the Brewery Workers contends that thework in dispute should be assigned to the em-ployees it represents because all of the work is of atype which is covered in the General Trucking List,a list of jobs compiled to comply with article I, partIV, of the labor agreement between the BreweryWorkers and the "Brewery Proprietors" of Milwau-kee,Wisconsin, to which Miller Brewing Companyisa signatory.5 Furthermore, it contends that onlyby an assignement to the brewery workers canthese jobs be efficiently integrated into the generalbrewery operations. It is also claimed that breweryworkers have historically performed the functionsnow in dispute and therefore the Company must as-sign the work to the brewery workers or be in viola-tion of article XVI, section 2,5 and also, as alreadydescribed, part VI, article I, of the contract with theBrewery Workers.The Laborers, on the other hand, argues that allthe workin issue,except for the hauling of rubbish,should be assigned to its members, following theprinciple that laborers are primarily assigned toassist the skilled trades, such as the machinists, car-penters, and steamfitters, in the performance of itsduties.This principle would treat the laborers atMiller in the traditional manner that laborers are'Inc General Trucking List in this regard states that the duties of thegeneral trucking department include, in pertinent partIHaul materials used in the making or packaging of Miller High LifeBeer2Haul brewing materials to and from warehousesssnka6Miscellaneous intra-plant hauling which is to include the followingLHaul rubbish to the bailers and to the rubbish pitiHaul cleaning agents and materials inaccordancewith pastpracticeutilized in general constructionwork.It is also theposition of the Laborers that the workassignmentof the disputed jobs should be made to its membersbecause, historically, they performed the work inquestion either exclusively or more frequently thandid brewery workers.' With respect to the disputedrubbish hauling which the Laborers concedes can-not be included withinits generaltheory of "tradi-tional work function,"itarguesthat it must be al-located to laborers on the basis of past practice.The Employer, who has not filed a brief, hasrefused to subscribe to any of the above theoriesbut rather allocated the work through a job-by-jobanalysis.The Employer specifically rejected theLaborers "traditional work function" theory on theground that, although this may be a rule of thumb,the actual practice in the plant over the precedingyears does not conform to this theory.D. Applicability of theStatuteBefore the Board may proceed to a determina-tion of a dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is a reasonablecause to believe that Section 8(b)(4)(D) has beenviolated.As indicated above, both Unions, the Laborersand the Brewery Workers, have threatened the Em-ployer,Miller Brewing Company, with economicaction unless the Employer accedes to their de-mands regarding the work now in dispute.' Wetherefore find that there is reasonable cause to be-lieve that violations of Section 8(b)(4)(D) have oc-curred, and the dispute is properly before theBoard for determination under Section 10(k) of theAct.E.Merits ofthe DisputeAs stated in theJ.A. Jonescase' we shall, pur-suant to the SupremeCourt'sCBSdecision,10 deter-kHauling of uniforms in accordance with past practice13Remove rubbish in conjunction with outside contractor andlaborersThe Employer shall not contract or subcontract out any work presentlybeing performed by employees covered by this agreement, nor shall anysuch work be transferred in any manner so as to result in its being per-formed by employees not covered by this agreement'The Laborers has a work preservation clause in its contract similar tothat contained in the Brewery Workers clauseWork which is or has been exclusively performed by members of theUnion will not be assigned to employees of any other bargaining unitof the Employer" See fn 2, in this regardInternational Association ofMachinists,Iwidge No 1743, AFL-CIO (JA Jones Construction Co), 135 NLRB 1402"'N L R B v Radio & Television Broadcast Engineers Union, Local 1212(Columbia Broadcasting System),364 U S 573 LOCAL UNIONNO. 113, LABORERS237mine ineach case presented for resolution underSection 10(k) of the Act the appropriateassign-ment of the disputed work only after taking into ac-count the evidence supporting the claims of theparties and balancing all relevant factors.As mentioned above, both Unions have offeredbroad theories to support their claim for all thework in dispute. The Employer, on the other hand,although recognizingthat these theories are valua-ble as a rule of thumb, concluded that they are nothelpful in allocating the work because of the pastpractice of allowing members of both Unions to dothe same work,aswell asother circumstanceswhich arise and must be consideredin assigningwork to its employees.We are in general agreementwith the Employer that none of the theories ad-vanced by the Unions is fully applicableand thateach of the jobs involved in this work dispute mustbe considered separatelyon itsown merits. Aseparate assignment must be madefor each jobnow in issue.However, in resolving the disputed work certainobservations are equally applicable to all the jobs indispute. Thus, each Union has attempted to supportitsposition by citing certain portions of its respec-tive labor agreement with the Employer. However,the labor agreements contain general clausesproviding that the Employer shall not reassign anywork which has been historically performed by theemployees represented These clauses are not help-ful in resolving this dispute, since both parties claimeither that at one time they performed or are nowperforming the work in dispute or that the workwas improperly assigned initially. The BreweryWorkers also argues that the "General TruckingList," last negotiated with the Employer in 1955,supports its claim to the work. However, upon ex-amination of this supplement to the master agree-ment, it becomes apparent that it does not specifi-cally cover the work in issue except in the mostgeneralmanner. Further, the "General TruckingList"was drafted in, and has not been revisedsince, 1955, a time when the vast majority of thejobs now in issue were not in existence Con-sequently, we conclude that the labor agreementsbetween the Unions and the Employer will not helpto resolve the present work dispute.There is no question that both groups of em-ployees are capable of doing the disputed work.One of the major tasks of the general trucking de-partment employees is the loading and transportingof items to different locations at the breweryLikewise, one of the major tasks of the laborersgroup is to perform similar transport work. As themanager of labor relations, Sherman, said: "To acertain extent, there has been duplication of suchhauling assignments,often dependent upon who isrequesting the service and of whom the servicewould be requested." The Brewery Workers claimsthere would be work flow and job continuity in anumber of instances if the employeesin generaltrucking were allowed to work in conjunction withthose employees represented by Brewery Workersin production capacities. The record clearly shows,however, that general trucking department em-ployees and production employees have separatejob functions and there is no solid evidence fromwhich to conclude thatsuch envisagedcontinuitywould in any way increase plant and job efficiencyor skillAccordingly, we conclude that both theemployees represented by the Laborersand the em-ployeesrepresentedby the Brewery Workers areequally qualified to do the worknow in issue, sincethey possess both the requisite skill and ability toperform the work efficiently.1.Hauling of tank tubes,beer cocks,and hosecouplingsfor repair:The Employer concluded,after investigationsupported by the record, thatboth the laborersgroup and general trucking em-ployees were involvedin the hauling of these itemsfromthe production area to the machine shop forrepair.Itwas furtherconcludedthat there hadnever been any clear delineation as to who per-formed this work. The Employer assigned thesejobs to employees representedby theBreweryWorkers on December 11, 1968, in settlement ofthe BreweryWorkers grievance, basicallybecausethe Brewery Workers presented evidence to showthatithad been doing a substantial portion of thiswork for aconsiderable period of time.Both Unions agree that prior to 1964 there wererepair shops set up in the cellars to repair the hosecouplings, beer cocks, and tank tubes. At that time,whenever repairs were needed these items weretransported to the repair shops by the productionemployees represented by Brewery Workers. After1964 the repair work was centralized in the mainmachine shop, thereby necessitating the transport-ing of the items to be repaired from the productionarea to the machine shop. It is clear that bothgroups of employees are qualified to perform thejob and both have done the jobsince1964 with noprecise delineation as to which group should bedoing the job. However, we conclude that becausethe brewery workers production employees for-merly performed all of the hauling of these items torepair shops in the cellars and because the breweryworkers, as the Employer decided, still haul a sub-stantial number of these items, the brewery workersshould be assigned the work.2.Hauling of portable beer pumps for repair: Asalreadymentioned there are two types of beer 238DECISIONSOF NATIONALLABOR RELATIONS BOARDpumps used at the brewery; namely, stationary andportable. The Employer in his investigation of theBrewery Workers grievance giving rise to this workdispute found that laborers had always hauled thestationary beer pumps for repair. When the Em-ployer investigated as to which group of employeeshad moved portable beer pumps for repair, hefound the same duplication of work as had beencharacteristic of the hauling of beer cocks, hosecouplings, and tank tubes. However, the Employerdecided not to assign the movement of the beerpumps to the brewery workers, as he had done withthe beer cocks, hose couplings,and tank tubes, butrather to the laborers group.The Employer'sdecision appears to have beenbased in large part on the fact that the laborers didhaul all the stationary pumps in need of repair, andthat the laborers performed a substantial portion ofthe transportationof theportable beer pumps aswell. Thus, it would appear that the Employer wasof the opinion that continuity of brewery operationswould be best served if only one union, theLaborers,should be assigned to haul all types ofbeer pumps to be repaired.After considering theentire record evidence,including the laborers'historic assignment to moving the stationary pumps,and the fact that they also have been regularly as-signed to transporting the portable pumps, and alsoconsidering the fact of the Employer's assignment,we are of the opinion that there is sufficientevidence advanced in the record to support theEmployer's assignment of the hauling of all the beerpumps to the laborers represented by the Laborers,and we shall not disturb such assignment.3Hauling of hop carts for repair: The Employerreaffirmed the past practice of assigning to thelaborers the hauling of hop carts for repair. Uponinvestigation, the Employer found that the laborershad traditionally hauled the hop carts. The BreweryWorkers, while conceding that the laborers hadbeen the sole group hauling the hop carts, con-tended that the work was connected with produc-tion and therefore should be assigned to the generaltrucking department employees. We agree with theEmployer'sassignment to the laborers.Thelaborers have performed this job over a long periodof time to the satisfaction of the Employer, as wit-nessed by its reaffirming this job assignment. Themere fact that it is indirectly connected with theproduction process does not justify changing thedeveloped past practice of having the laborers dothis job.4.Hauling "new" and "old" yeast boxes: Theuse of yeast boxes at Miller is a new operation. Allparties agree that when the program was first in-itiated the laborers performed the job of haulingthe"new" knockdown yeast boxes from thewarehouse to the carpenter shop,and then after as-sembly to building 15-45 where they were to befilled with yeast.Subsequently, the program was ex-panded considerably and now not only are "new"yeast boxes madeup but also some of the "old"yeast boxes are reused. The disputed hauling ofdamaged "old" yeast boxes from their storage areain building 15-45 to the carpenter shop and backappears from the record to be minimal at presentsince most repairs are made by a carpenter at thestorage area site. As mentioned above, the partiesagree that the employees represented by theBreweryWorkers do the hauling of the "new"knockdown yeast boxes to the warehouse and thehauling of the"old" yeast boxes to the storage areain building 15-45. It is agreed that brewery workersalso haul filled yeast boxes to the airport, where theboxes are flown to Miller's other breweries.The Employer reassigned the above disputedworkonDecember 1 1totheemployeesrepresented by Brewery Workers. However, theEmployer offered no specific reason for giving thisjob to the brewery workers. The Brewery Workersclaim that the work should be given to it since it re-lates to production and the general trucking depart-ment does similar hauling of knockdown corru-gated cartons to the production box assembly unitat the brewery.Further, the Brewery Workers ar-gues, since the employees it represents are alreadyinvolved in other aspects of the hauling of the yeastboxes, it would be efficient and prevent fragmenta-tion to include the whole operation.The Brewery Workers arguments are unconvinc-ing.Laborers have been hauling the yeast boxessincethecommencement of the program.Moreover,the shipping of the yeast to other Millerbreweries is only peripherally related to normalproduction activities at the brewery.Furthermore,there has been no showing that the assignment tolaborerswould result in a fragmentation of theoperation, creating increased costs and difficultiesto the Employer. Indeed, the different hauling tasksinvolving the yeast boxes seem to be quite unre-lated.On the other hand, for over a year since the jobwascreated,laborersperformedthejob,presumably successfully. Therefore, there havingbeen no substantial reasons advanced warrantingthe reassignment of the work in dispute other thanthe complaints and grievances filed by the BreweryWorkers, we must conclude on the basis of thehistoricalassignmentof the work to the laborersgroup that this group should still be assigned thejob; i e., the hauling of "new" yeast boxes from thewarehouses to the carpenter shop and then to the LOCAL UNIONNO. 113, LABORERSstorage area in building 15-45, and the hauling of"old" yeast boxes from the storage area to the car-penter shop and then back to the storage area.5.Hauling 2 by 2 lumber used in hop balesstorage: The record evidence with regard to this jobis sparse. The job takes place infrequently, possiblyonce or twice a year depending upon need.The lasttime that the job of hauling the 2 by 2 lumber fromthe carpenter shop to the storage area for use inkeeping separated stored hop bales was performeditwas performed by laborersWhile there is somegeneral testimony that employees working ingeneral trucking have performed this work, no onecould remember a precise or specific instance whenthis work was so assigned.We must therefore con-clude, based on the limited record evidence as topast practice, that thehaulingof 2 by 2 lumberfrom the carpenter shop to the hop bale storagearea should be assigned to the laborers group.6.Removal of rubbish from Miller Inn and theadministration building: Prior to 1964,all rubbishwas collected at the brewery by a two-man teamcomposed of one laborer and one general truckingdepartment brewery worker. The laborer dumpedthe filled barrels of rubbish into the "scoop" whichwas driven by a general trucking employee. In1964, the Employer revised his rubbish collectionprocedures.Instead, the Employer in certain areasof the brewery had the production workers placethe barrels filled with rubbish on pallets, which aforklift turck would lift and remove to the rubbishdump.This method eliminated the job which thelaborer had been performing.The Employer at thistime also revised his procedure of removing rubbishfrom Miller Inn and the administration buildingbecause of the unsightliness of the scoop method ofcollecting rubbish.The Employer decided to havethe rubbish in this public area placed in plastic bagswhich would be collected and hauled on a flatbedtruck to the rubbish dump.The Employer con-cluded that the same employee who drove the truckcould also load the truck,and assigned this job tothe laborers group.This new procedure therebyeliminated the need for the general truckingbrewery worker.Grievances contesting the changeswere filed by both Unions at this time. However,theEmployer refused to change the newprocedures,feeling that not only had it increasedefficiencyand removed an unsightly job frompublic view but it had made an equitable allocationof the new jobs between the laborers and thegeneral trucking brewery workers.The Brewery Workers again questioned the Em-ployer's assignment to the laborers group of rubbishcollecting atMiller Inn and the administrationbuilding.The Employer refused to change his239original job allocation made in 1964.Members ofboth Unions are equally skilled at performing thetask involved.The original allocationof jobs by theEmployer over 4 years ago was made, in part, forreasons ofefficiencyof operation,but at the sametime also was attempting to equitably distribute thenew jobs between the employees represented by thetwo Unions.To nowadopt the Brewery Workersargument would most likely result in the require-ment that two men do the work now being effec-tivelydoneby one;i.e.,a laborer to load and abrewery worker to drive the truck.Consequently,we must conclude thatefficiencyand economy ofoperation,and the Employer'spractice-having alaborer haul the rubbish at Miller Inn and the ad-ministration building-are sufficient reasons for notdisturbing the Employer'swork assignments in thisregard.7.Themovement of gloves, boots, and janitorialsupplies from the receiving area to finishing andfermenting cellars:The Employerrefused to reas-sign the abovejobstobrewery workers at theDecember 11, 1968, meeting,but rather decided tohave the laborers group continue to do this job asthey had done in the past.The record shows thatthe laborers group over a long period of time hadtransported the above items to the finishing and fer-mentingcellars,andthattheemployeesrepresented by the Brewery Workers had donesimilar transporting to the bottle house. No reasonor evidence was offered as to how this division ofwork had arisen. Consequently,on the basis ofhistorical assignment of such work,we agree withtheEmployer that laborers should continue totransport these items.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended,and upon the basis ofthe foregoing findings and the entire record in thisproceeding,theNational Labor Relations Boardhereby makes the following determination of thedispute:1.Employees of Miller Brewing Co. who arecurrently represented by Local Union No. 9, of theInternationalUnion of United Brewery,Flour,Cereal,Malt, Yeast,Soft Drink and Distillery Wor-kers of America,AFL-CIO,are entitled to performthe work of hauling tank tubes, beer cocks, andhose couplings for repair, and those who are cur-rentlyrepresentedbyLocalUnionNo. 113,Laborers International Union of North America,AFL-CIO, are entitled to perform the work of haul-ing to and from the carpenters shop"new" yeastboxes and "old" yeast boxes for repair; to haul 240DECISIONS OF NATIONALportable beer pumps for repair,to haul hop cartsfor repair;to haul 2 by 2 lumber to be used in hopbale storage;to remove rubbish from Miller Inn andthe adminstration building; and to haul gloves,boots, and janitorial supplies to the cellars."2.Local Union No. 113, Laborers InternationalUnion of North America,AFL-CIO,and LocalUnion No. 9, of the International Union of UnitedBrewery, Flour,Cereal,Malt, Yeast,Soft Drink andDistilleryWorkers of America,AFL-CIO,are notentitledbymeansproscribedbySection8(b)(4)(D)of theAct toforce or require MillerBrewing Company to assign work which employeesrepresented by the other unions are entitled to per-LABOR RELATIONS BOARDform.3.Within 10 days from the date of this Decisionand Determination of Dispute,Local Union No113, Laborers International Union of North Amer-ica,AFL-CIO, and Local Union No. 9, of the Inter-national Union of United Brewery,Flour,Cereal,Malt, Yeast,Soft Drink and Distillery Workers ofAmerica,AFL-CIO,shallnotify theRegionalDirector for Region 30, in writing,whether or not itwill refrain from forcing or requiring the Employer,by means proscribed by Section 8(b)(4)(D) of theAct,toassigntheworkwhichemployeesrepresented by the other union have been found tobe entitled to perform." in making thesedeterminations, we are assigning the disputed work toemployees who are represented by the respective Unions involved and notto the Unions or to their members